In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0530V
                                    Filed: October 21, 2015
                                          Unpublished

****************************
MARYANN STORY,                        *
                                      *
                  Petitioner,         *     Ruling on Entitlement; Concession;
                                      *     Influenza Vaccine; Shoulder Injury
                                      *     Related to Vaccine Administration
SECRETARY OF HEALTH                   *     (“SIRVA”) Special Processing Unit
AND HUMAN SERVICES,                   *     (“SPU”)
                                      *
                  Respondent.         *
                                      *
****************************
Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Sarah Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On May 26, 2015, MaryAnn Story (”petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that she suffered an injury to
her right shoulder as a result of an influenza (“flu”) vaccine administered on November
20, 2014. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On October 20, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent has concluded that petitioner’s alleged injury
is consistent with a shoulder injury related to vaccine administration (“SIRVA”), and that
it was caused in fact by the flu vaccine she received on November 20, 2014. Id. at 5-6.
Respondent also concluded, based on the medical records, that petitioner met the
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
statutory requirements for entitlement to compensation, including having suffered the
sequela of her injury for more than six months. Id. at 6.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                           2